                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ERIC ALLEN TOWNSEND,
                                              CASE NO. 2:19-CV-3629
       Petitioner,                            CHIEF JUDGE ALGENON L. MARBLEY
                                              Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION

       Respondent.

                            REPORT AND RECOMMENDATION

       On August 20, 2019, Petitioner, a state prisoner, filed this Petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) On that same date, the Clerk issued a Notice

of Deficiency, noting that Petitioner had failed to submit the required filing fee or a motion for

leave to proceed in forma pauperis under 28 U.S.C. § 1915(a), and advising him to correct the

deficiency within thirty days. (ECF No. 2). The Notice of Deficiency was returned as

undeliverable. (ECF No. 3.) On September 17, 2019, the Clerk forwarded a copy of the Notice

of Deficiency to Petitioner at the Correctional Reception Center, advising him to correct the

deficiency by October 17, 2019. Petitioner failed to do so. On October 28, 2019, the Magistrate

Judge issued an Order to Show Cause again directing the Petitioner to pay the $5.00 filing fee or

submit a motion for leave to proceed in forma pauperis within twenty-one days and advising him

that the failure to do so would result in the recommended dismissal of this action for want of

prosecution. (ECF No. 4.) Nonetheless, to date, Petitioner has failed either to submit pay the

$5.00 filing fee or file a proper motion to proceed in forma pauperis.

       Accordingly, it is RECOMMENDED that this action be DISMISSED without

prejudice for want of prosecution pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure. Gravitt v. Tyszkiewicz, 14 Fed. App’x 348, 349 (6th Cir. 2001) (finding that district

court did not abuse its discretion when it dismissed habeas petition for want of prosecution under

Rule 41(b); petitioner failed to pay filing fees or seek pauper status after being expressly warned

that failure to do so might result in dismissal.)

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.

                                                        ___________________________________
                                                        Elizabeth A. Preston Deavers
                                                        Chief United States Magistrate Judge




                                                    2
